OFFICEOFTHEAPORNEY            GENERAL     OF TEXAS
                             AUSTIN




Boaorable Bert For&, &iadnit4trator,
fesaa Uquor Control IbOard,
Austin, Teraa     .




          rour in-      of                       hae been given our
careful attention.
                                                 opinions to Thich
you ham called our                              -6088 ana o-3803.
We do not think                                   mud opinions. In
order, however,                                    tonotruction of
said opinions, '1                                olearly state
same.

                                       al Code (8) glres the
                                       pend or camaX petit8
                                       sportotion,importation,
                                       everagf3eor other perndte

                      e 6664.6, Peti Code, the perniitttare
                      ision (18) thereof relates to the per-
                      retatlers, ati it prmides that all
                       reimreble in the aame mmnor as re-
                    to govern applicationfor an iseuance
of Betail Beer Dealer*8 Llaeneea under Artiole II of this
bat, 8116 shall be subjest   to oanoellation or cluspcneioa for
any of the reasons that    a Retail lieOrDealarts Liaenee n;oj
bo mnoelled or auepended, ami upon the came procedure. WI+
          Artlole 667-3 requires every pereon uho engages in
the sale of beer to obtain a Uoense therefor from the Texas
Liquor Gontrol floarti.
Honorable Bert Ford - page 2




         Artiole 067-6 contains the information that must
be ezbraaed in the application.
          Article 807-6 provides for a hearing on the appll-
cation. It provides that the application shall be filed
with the Count7 Clerk, and af+terproper nOtlO@ the Count7
Judge hears the application; said I)rtioleprovides1
          81s upon hearing upon the petition oi any
     applicant for a lioense, the County Judge finds
     the faots stated therein to ‘be true and hs~ no
     ether lawful reason for denying the ap+oation,
     he sholl entor an ortlerso aertfitingS and a
     copy of sald order shall be delivered to the ap-
     plkCa&     J *    *   SJ   t&e   &bSeSSOr   and   COlh?CtOr   Of
     Taxes shall thereuponreport to the Texas Liquor
     Control Board upon e form presoribed br said
     Board oertifying that the applicationfor lioense
     has been approved and all required fees paid, and
    .such other information as ear b6 required by the
     Board, and to euch aertificate shall be attached
     a copy of the original applioationfor lioense.
     Upon re0oiving such report or oertificationfrom
     the Assessor and Colleotorof Taxes, it shall be
     the duty of the Board or Administrator to issue
     the license accordingly,ii it is found that the
     applicant is entitled to a liaense and there are
     no legal reasons shy a'liOense should not be is-
     tlued,**l.”
          krtiole 667-1 ot the PeDal Code~providesfor the re-
newal of Uocsses, ani the appliusnt is requiredto file MS
application therefor with the Aaeetmtor and Colleotor of Taxes
of the county. The law then proridsst
              =*I)*,            The lbseeaorand Colleotorof Taxes
     shall thereupon transndt to the Board a oopy of
     said applicationfor renerraltogether mith the
     certificationthat all required feee hare bee%%
     paid for the'smuxinglioense psFiodJ and upon re-
     oeiring the oo y of said applicationand eertifl-
     tmtion as to tIie payment of iees, the Board or Ad-
     ministrator i2sy in its discretion issue the lioense
     applied for, or may within i'ire(6) days aft&r re-
     oeipt of such applioationreject the so1118 and r+-
     quire that the applicant for renewal tile applioa-
!     ’


    honorable Bert Ford - page g



          tion with the Cwnt~  Judge and submitto hearing
          bePOre suoh County Judge in the rnanoerrequired
          or any appliosat sor the primary or or&ha1
          liOense.g
              Artiole 689-19 of the Penal Code authorizes the'
    Board or Administrator to oanoel the lioense of asp peroon
    authorized to sell beer, after notioe and hearing, for some
    airteen s arate aml d.istinetreasons or violations ~0sthe
    law. 8ub8vision (0) thereof gldes      that the license may
    be ooncelled if 'the liceneee     tiolated aq provision of
    tM6 dct or any rule or regulation of the Board at any tine
    during the existenoe OS the Uoense sought to be oancelled
    or rfthin the next preoedlng license period of any license
    held by the 1loensee.s
              It ie our 0piMon that the Administratorof the
    Texas Liquor Qontrol Board uan refuse to renew a limnee
    for any reason Tudor the otatute shich would authorize him
    to oanoel the license; In other words, it the Ailxdnietra-
    for knows that during the former lioense period the lioensee
    has violated the Texas Liquor Control Aot he would have,-
    do Subsection (0) ot Article 667-19 &bote ~quottkl, the rig$it
    to oancel the renewal lioonse.
              Ae quoted above, Artiale 607-d provides specifical-
    17 that after the County Judge has had the hearing, asd has
    approved the applioation, the record la Bent 87 the deeeesor
    and Collector of.Tesse to the Texan Liquor Control Board,
    sit shall be the'duty'of the Board or Administratorto isfme
    the license aeoordingly, ii it is fqwl that the applicanf
    is entitled to a lioense and there are tielegal reesons why
    a lioenae should notbe 1osued.s .It is our 0 inion that the
    faat that the applicaqt did during the precod ng year commit
    such an aot as would $3stify the Adsdnistretorto eanoel the
    permit rould with the same reasoning be a suti%ient legal
    reason shy the reneu+l licen+e ehould not be iseufxl.

              Section g OS the Texos Liquor Control Aot prmides
    that the entire A& ahall be llberallp Oonstrued ?or the ac-
    oimpii6hment of the purposes nsmed therein, and Article 068-13
    provides that the permit when grantedshall be purely a per-
    sonal privilege ami shall be revocable SOP the oauses stated
    in said statute, and that~the permit shall not oonstitute any
    property right0
    honorable Bert gord - page 4



              Un~estiOMbly, uuder the prwisions OS Article
    067-.19(o)*the Adsdnistrator,If he should issue a remw-.
    al permit, could ismcdiately thereafter canoe1 the pemdt,
    if he had cvidenco showing that the licensee had during
    the proceding year violated any provision OS the Texas.
    LiqyxorControl Act. It would not be a liberal construct-
    ion to say that the Adsdnistratorcould bo compelled to
    issue a renewal lioenee,which under the law he could im-
    smdiately cancel under the plain provisions of said law.
               In Uotropolitan Life Insurance Co. V. Kann, 168
    9. u. (2) 33.2,tho Saprone Court, la construing the occu-
    pation tax statutes, used this languagec
                   '(7.8) + l l . It oertainly was not the in-
              tention or the tegislature to require a certifi-
              aate to be iseued under Article 477o, when such
              certificateis subject, at the very time of+is-
              ttuance,to be rwoked under Articlo 471fi.s
              It ie our opinion that the Administratormay re-
    fuse to grant a renewal Ucetlllo for aq of the reasons
    nanredin the etatuto, for which he could cancel same, if
    he should issue the renewal license.
     . .--
       ..L.     .
                                   7erj     truly yours
                              ATTOIWEYGEJillRALOF TEXAS
:     .r;l.:<*~Q&g.-      ,
                              B,          --A--------+
                                                  680.   V. IIarcus
                                                         AssIstant